Order unanimously modified on the law and as modified affirmed with costs to plaintiffs in accordance with the following Memorandum: Supreme Court properly granted the motion of plaintiffs to renew their prior motion for leave to serve a late notice of claim against defendant, County of Erie (County), but abused its discretion in adhering to its original determination. On their motion to renew, plaintiffs established that the County had actual notice of the essential facts constituting the claim within 90 days of its accrual (see, General Municipal Law § 50-e [1]) and that the County has not been substantially prejudiced as a result of the delay (see, Passalacqua v County of Onondaga, 94 AD2d 949). We therefore modify the order by granting plaintiffs’ prior motion. (Appeal from Order of Supreme Court, Erie County, Michalek, J. — Renewal.) Present — Hayes, J. P., Wisner, Pigott, Jr., Callahan and Balio, JJ.